Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that although the prior art failed to teach the newly amended claim limitation of wherein the motor shaft is in non-coaxial alignment with the piston axis, additional prior art discloses such limitations and is common in the field of brake boosters.  As such, in view of additionally references Applicant argument is moot. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,4,5, 7, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MAYR, WIPO Publication WO2019/037965A1 (hereinafter “Mayr”) in view of PINARD et al., German Patent Publication DW102015204439A1 (hereinafter “Pinard”).
In Reference to Claim 1: 
Mayr discloses an electromechanically drivable brake pressure generator for a hydraulic braking system of a vehicle, comprising: a reducing gearbox unit (planetary gear system 3)  that includes an output spindle drive unit (see, Figure 1; output spindle is worm gear 9); a hydraulic piston/cylinder unit that includes an output side spindle drive unit (see, Figure 1); an electronic control unit (31); an electric motor unit (2), activatable using an electronic control unit (31) in accordance with a brake pressure to be applied, and configured to generate a rotary motion of the motor shaft which is converted by a reducing gearbox (3) unit, including an output-side spindle drive unit, into a translatory motion for actuating a piston of a hydraulic piston/cylinder unit; wherein a hydraulic block of the piston/cylinder unit at least partially accommodates each of the piston/cylinder unit and the electric motor unit in such a way that a motor shaft of the electric motor unit extending at least predominantly in an area of the hydraulic block, is situated axially parallel to a longitudinal axis of the piston (11) of the piston/cylinder unit which is movable in the hydraulic block. See, Figure 1.
Mayr fails to explicitly disclose the newly amended limitation wherein the motor shaft is non co-axial with a longitudinal axis of the piston. 
However, in the same field of endeavor, electro mechanical brakes, Pinard discloses a brake system wherein an electromechanical booster is used, said booster comprising an electric motor (21) which rotates a motor shaft (22) which his non co-axially aligned with the longitudinal axis of the piston, said motor shaft (22) being attached to a series of reducing gear 31, 331, 32 and 34) which are responsible for converting the rotational motion of the motor into linear motion and driving the piston 12
	It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Mayr such that brake generator/booster contains a non-coaxially aligned motor shaft with the longitudinal axis of the piston, as taught by Pinard (See, Figure 1 and above) because said modification is a simple substitution of one known connection means between the motor shaft and the rotational to linear motion conversion mechanism ( co axially aligned  with the piston axis in Mayr) for another ( not coaxially aligned with the piston Axis as in Pinard) providing the same exact predictable results of converting the rotational motion of the drive shaft of the electrical motor into linear motion for the purpose of actuating a piston and creating a brake pressure. 
In Reference to Claim 4: 
Mayr disclose all the limitations set forth in claim 1, and further discloses wherein the first end face features a gearbox housing (See, Figure 1) but fails to disclose  wherein the hydraulic block is cuboidal.
Examiner notes that the limitation of the housing being cuboidal in geometry is one of a design choice. Therefore, a person of ordinary skill in the art would have found modifying the housing to such a shape obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Examiner has reviewed the specification that Applicant’s specification has provided no persuasive evidence that the particular configuration is for a specific reason or advantage.
In Reference to Claim 5:
Mayr as further discloses wherein the gearbox unit (3) is a multi-stage spur gear (a planetary gear system) which bridges the center distance between the electric motor unit (2) and the spindle drive unit. See, Figure 1. See also, Pinard which discloses the use of at least two spur gears 32 and 34 which mesh with the worm gear associated with the electric motor. See, Figure 1 of Pinard.
In Reference to Claim 7: 
Mayr further discloses wherein the cuboid hydraulic block includes a second end face which is situated opposite the first end face which the electronic control unit (31) is directly situated. See, Figure 1. 
In Reference to Claim 10: 
Mayr discloses a vehicle (See, Abstract which discloses a “vehicle brake system”) including an electromechanical brake pressure generator for a hydraulic braking system, the electro mechanical brake pressure generator comprising: 
a reducing gearbox unit(3) that includes an output side spindle drive unit(9); a hydraulic piston/cylinder unit that includes a piston (see, Figure 1);  an electronic control unit (31);
an electric motor unit (2), activatable using an electronic control unit (31) in accordance with a brake pressure to be applied, and configured to generate a rotary motion which is converted by a reducing gearbox unit (13), including an output-side spindle drive unit, into a translatory motion for actuating a piston (11) of a hydraulic piston/cylinder unit; and a hydraulic block that at least partially accommodates each of the piston/cylinder unit (See, Figure 1) and the electric motor unit (3) in such a way that a motor shaft of the electric motor unit extending at least predominantly in an area of the hydraulic block, is situated axially parallel to a longitudinal axis of the piston of the piston/cylinder unit which is movable in the hydraulic block. See, Figure 1.
Mayr fails to explicitly disclose the newly amended limitation wherein the motor shaft is non co-axial with a longitudinal axis of the piston. 
However, in the same field of endeavor, electro mechanical brakes, Pinard discloses a brake system wherein an electromechanical booster is used, said booster comprising an electric motor (21) which rotates a motor shaft (22) which his non co-axially aligned with the longitudinal axis of the piston, said motor shaft (22) being attached to a series of reducing gear 31, 331, 32 and 34) which are responsible for converting the rotational motion of the motor into linear motion and driving the piston 12
	It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Mayr such that brake generator/booster contains a non-coaxially aligned motor shaft with the longitudinal axis of the piston, as taught by Pinard (See, Figure 1 and above) because said modification is a simple substitution of one known connection means between the motor shaft and the rotational to linear motion conversion mechanism ( co axially aligned  with the piston axis in Mayr) for another ( not coaxially aligned with the piston Axis as in Pinard) providing the same exact predictable results of converting the rotational motion of the drive shaft of the electrical motor into linear motion for the purpose of actuating a piston and creating a brake pressure. 
	In Reference to Claim 12: 
Examiner notes that the limitation of the housing being cuboidal in geometry is one of a design choice. Therefore, a person of ordinary skill in the art would have found modifying the housing to such a shape obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Examiner has reviewed the specification that Applicant’s specification has provided no persuasive evidence that the particular configuration is for a specific reason or advantage.
In Reference to Claim 14: 
Mayr as modified further discloses wherein at least a portion of the motor shaft and at least a portion of the hydraulic piston/cylinder unit are situated side-by-side of each other in a direction that is perpendicular to the longitudinal axis of the piston and to a longitudinal axis of the motor shaft. See, Pinard Figure 1 which illustrates the motor and piston being in the same configuration as applicants and therefore situated side-by-side of each other. 

Claim  2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over MAYR, WIPO Publication WO 2019/037965 A1 (hereinafter “Mayr”) in view of PINARD et al., German Patent Publication DW102015204439A1 (hereinafter “Pinard”) in further view of MICKE, WIPO Publication WO 2017/089008 (hereinafter “Micke”). 
In Reference to claim 2 and 11: 
Mayre as modified discloses all the limitations set forth in claim 1 (See, Above), but fails to explicitly disclose wherein the hydraulic block is manufactured from a light metal alloy such as aluminum alloy. 
However, in the same field of endeavor, vehicle brake apparati, Micke discloses a brake pressure generating unit wherein the hydraulic block component is manufactured out of a light metal alloy such as aluminum alloy. 
It would be obvious to a person having ordinary skill in the art at the time of effective filing to modify Mayre such that the hydraulic block is manufactured out of an aluminum alloy as taught by Micke because such a modification is well known in the field of art and provides the advantage of a low corrosive light weight housing for the vehicle improving durability and fuel economy.
Examiner notes that the limitation of the housing being cuboidal in geometry as recited in claim 2 is one of a design choice. Therefore, a person of ordinary skill in the art would have found modifying the housing to such a shape obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Examiner has reviewed the specification that Applicant’s specification has provided no persuasive evidence that the particular configuration is for a specific reason or advantage.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over MAYR, WIPO Publication WO 2019/037965 A1 (hereinafter “Mayr”) ”) in view of PINARD et al., German Patent Publication DW102015204439A1 (hereinafter “Pinard”) in further view of Nagel, German Patent Publication DE 102018211443 (hearinafter “Nagel”).
In Reference to Claim 6: 
Mayr as modified discloses all the limitations set forth in claim 5, except remains silent as to whether the gears are manufactured from a plastic material.
However, in the same field of endeavor, Nagel discloses a brake apparatus, wherein the gears are composed of an “inexpensive plastic”. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the gears of Mayr, such that they are manufactured from a plastic material as taught by Nagel because such a modification is a simple substitution of one known material for another providing the same predictable actuation results. In addition, the modification would also be beneficial to reduce the production cost of the gears as plastic is cheaper than the alternative materials often used for gears.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MAYR, WIPO Publication WO 2019/037965 A1 (hereinafter “Mayr”) ”) in view of PINARD et al., German Patent Publication DW102015204439A1 (hereinafter “Pinard”) in further view of Gedes et al., German Patent Publication DE102012208739A1 (hereinafter “Gedes”).
In Reference to Claim 15: 
Mayr discloses all the limitations set forth in claim 1, but fails to disclose the use a rotational speed and/or rotating direction sensor for the electric motor unit that is situated at a portion of the motor shaft and is integrated into the electronic control unit.
However, in the same field of endeavor, brake systems, Gedes discloses a electrohydraulic brake booster wherein the electronic control unit (50) comprises a means for calculating the rotational speed of the motor (12) by use of at least one sensor for purposes of providing a control loop to provide better brake control. See, Figure 3 which shows the control loop.
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to further modify Mayr such that the electronic control unit in Mayr also include a sensor for sensing the rotational speed output by the electric motor and a control loop for being able to adjust the motor based off the sensor as taught by Gedes because such a modification would provide for a faster and more efficient brake booster and also allow the user to have a better brake feel when braking said vehicle. 

Allowable Subject Matter
Claim 3, 8, 9 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745 

/THOMAS E LAZO/Primary Examiner, Art Unit 3745